                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

HUA CAI,                                             MEMORANDUM DECISION AND
                                                     ORDER GRANTING DEFENDANT’S
                        Plaintiff,                   MOTION FOR JUDGMENT ON THE
                                                     PLEADINGS
v.

HUNTSMAN CORPORATION,
                                                     Case No. 2:18-CV-968 TS-DBP
                        Defendant.
                                                     District Judge Ted Stewart


       This matter is before the Court on Defendant’s Motion for Judgment on the Pleadings.

For the reasons discussed below, the Court will grant the Motion.

                                          I. BACKGROUND

       Plaintiff signed an employment contract with Huntsman Chemical Trading (Shanghai)

Limited, a subsidiary of Defendant Huntsman Corporation. As part of that contract, Plaintiff

agreed to “fully comply with the policies, procedures, <Employee Handbook> and other rules

and regulation of Company.” 1 Plaintiff alleges that this provision incorporated Defendant

Huntsman Corporation’s Business Conduct Guidelines. Among other things, those Guidelines

state that Defendant Huntsman is committed to providing a respectful workplace. The

Guidelines also provide a number of different ways employees can report concerns and request

assistance.




       1
           Docket No. 12 Ex. 4, at § 3.4.


                                                 1
         Plaintiff alleges that he was subjected to “evildoing” by his supervisor and was ultimately

terminated. 2 Plaintiff alleges that he complained of this to Defendant Huntsman’s Ethics and

Corporate Compliance Department (“ECCD”), but that it took “no action to correct Huntsman

Shanghai’s evildoing.” 3 Plaintiff contends that this inaction was a breach of the Business

Conduct Guidelines.

                                     II. STANDARD OF REVIEW

         Defendant seeks judgment on the pleadings under Rule 12(c). The Court applies the

same standards in evaluating motions under Rule 12(b)(6) and Rule 12(c). 4

         In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiff as

the nonmoving party. 5 Plaintiff must provide “enough facts to state a claim to relief that is

plausible on its face,” 6 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 7 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 8


         2
             Docket No. 3 ¶ 9.
         3
             Id. ¶ 19.
         4
             See Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 n.2 (10th Cir. 2002).
         5
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         6
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         7
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         8
             Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).


                                                     2
       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 9 As the Court in Iqbal stated,

       [o]nly a complaint that states a plausible claim for relief survives a motion to
       dismiss. Determining whether a complaint states a plausible claim for relief will
       . . . be a context-specific task that requires the reviewing court to draw on its
       judicial experience and common sense. But where the well-pleaded facts do not
       permit the court to infer more than the mere possibility of misconduct, the
       complaint has alleged—but it has not shown—that the pleader is entitled to
       relief. 10

       In considering a motion to dismiss, a district court not only considers the complaint, “but

also the attached exhibits,” 11 the “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 12 The Court “may consider documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity.” 13

                                         III. DISCUSSION

       Plaintiff brings a single cause of action for breach of contract. “The elements of a prima

facie case for breach of contract are (1) a contract, (2) performance by the party seeking

recovery, (3) breach of the contract by the other party, and (4) damages.” 14 Here, Plaintiff has




       9
           Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
       10
            Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
       11
         Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d
1194, 1201 (10th Cir. 2011).
       12
            Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
       13
            Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).
       14
            Bair v. Axiom Design, L.L.C., 20 P.3d 388, 391 (Utah 2001).


                                                  3
failed to establish the existence of a contract and, even if he had, has not demonstrated a breach

by Defendant.

       Generally, formation of a contract requires an offer, an acceptance, and
       consideration. An offer is a manifestation of willingness to enter into a bargain,
       so made as to justify another person in understanding that his assent to the bargain
       is invited and will conclude it. For an offer to be one that would create a valid
       and binding contract, its terms must be definite and unambiguous. The
       obligations of the parties must be set forth with sufficient definiteness that [the
       contract] can be performed. The terms of a contract are reasonably certain if they
       provide a basis for determining the existence of a breach and for giving an
       appropriate remedy. 15

       Here, the terms of the Business Conduct Guidelines are far from “definite and

unambiguous.” Rather, the Guidelines speak in aspirational tones about the values of the

company and the type of workplace they seek to establish. The Guidelines do not contain those

types of things normally contained in an employment contract, such as duration of employment,

the work to be done, and the price to be paid. 16 Additionally, the Guidelines do not provide the

basis for determining the existence of a breach or for giving the appropriate remedy. As such,

they do not constitute a binding contract.

       Even assuming the Business Conduct Guidelines did constitute a contract between

Plaintiff and Defendant, Plaintiff has failed to show that Defendant breached those Guidelines.

Plaintiff complains that Defendant took no action to correct those things he complained of.

However, nothing in the Guidelines requires Defendant to take any action. The Guidelines


       15
           Cea v. Hoffman, 276 P.3d 1178, 1185 (Utah Ct. App. 2012) (alteration in original)
(internal quotation marks and citations omitted).
       16
          See 1 Williston on Contracts § 4.21, at 644 (4th ed.) (discussing the definiteness of
offers and noting that “[a] lack of definiteness in an agreement may concern the time of
performance, the price to be paid, work to be done, property to be transferred, or miscellaneous
stipulations to the agreement”).


                                                 4
provide that employees can report concerns and request assistance and that information “will be

relayed to Huntsman for investigation.” 17 Nothing in this provision requires Defendant to take a

particular action in response a report or request. At most, it would require Defendant to

investigate the claim. Plaintiff alleges that the EECD did not investigate, but this is a conclusory

allegation devoid of any factual support. Therefore, even if the Guidelines constituted a binding

contract, Plaintiff has failed to establish a breach by Defendant.

                                         IV. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Judgment on the Pleadings (Docket No. 12) is

GRANTED.

       DATED this 17th day of June, 2019.

                                              BY THE COURT:



                                              Ted Stewart
                                              United States District Judge




       17
            Docket No. 13 Ex. 3, at 8.


                                                  5
